Exhibit 24(b)(8.115) FIRST AMENDMENT TO FUND PARTICIPATION AGREEMENT AMONG ING LIFE INSURANCE AND ANNUITY COMPANY, LORD ABBETT SERIES FUND, INC. AND LORD ABBETT DISTRIBUTOR LLC This First Amendment to Fund Participation Agreement (Amendment) is dated this 30 th of April, 2009, effective as of the 1st day of May, 2005, among ING Life Insurance and Annuity Company (f/k/a Aetna Life Insurance and Annuity Company) (ING Life), the Lord Abbett Series Fund, Inc. (the Fund), and Lord Abbett Distributor LLC (the Distributor) (collectively, the Parties). WHEREAS , the Parties entered into a Fund Participation Agreement effective as of July 20, 2001 (the Participation Agreement) and desire to further amend said Participation Agreement in the manner hereinafter set forth; NOW THEREFORE , the Parties hereby amend the Agreements as follows: 1. ING USA Annuity and Life Insurance Company (ING USA) is added as a Party to the Participation Agreement; 2. ReliaStar Life Insurance Company (RLIC) is added as a Party to the Participation Agreement; 3. ReliaStar Life Insurance Company of New York (RLIC of NY) is added as a Party to the Participation Agreement; 4. Schedule A to the Participation Agreement is hereby deleted and replaced with Schedule A, attached hereto. E xcept as provided herein, the terms and conditions contained in the Participation Agreement shall remain in full force and effect. IN WITNESS WHEREOF , the parties have executed this Amendment as of the date first written above. ING Life Insurance and Annuity Company Lord Abbett Series Fund, Inc. By: /s/ Lisa S. Gilarde By: /s/ Lawrence H. Kaplan Name: Lisa Gilarde Name: Lawrence H. Kaplan Title: Vice President Title: Vice President and Secretary Lord Abbett Distributor LLC ING USA Annuity and Life Insurance Company By: Lord, Abbett & Co. LLC, its Managing Member By: /s/ Lawrence H. Kaplan By: /s/ Mary Bea Wilkinson Name: Lawrence H. Kaplan Name: Mary Bea Wilkinson Title: Member Title: Vice President ReliaStar Life Insurance Company ReliaStar Life Insurance Company of New York By: /s/ Robert Garrey By: /s/ Mary Bea Wilkinson Name: Robert Garrey Name: Mary Bea Wilkinson Title: Vice President Title: Vice President SCHEDULE A All Separate Accounts of ING USA Annuity and Life Insurance Company All Separate Accounts of ReliaStar Life Insurance Company All Separate Accounts of ReliaStar Life Insurance Company of New York
